Citation Nr: 1040147	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  10-18 688	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970, and 
from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a left knee 
disability.  

Service treatment records show that, in June 1971, the Veteran 
reported that he ran into another person while playing baseball 
the night before and hit his leg.  He stated that he was unable 
to walk on it.  The treating examiner noted that there was a 
tender area above the knee and a temporary profile was needed.  
Additional complaitns were noted in November 1972.

There is also evidence of a current left knee disability.  In 
this regard, in August 1995, he underwent diagnostic arthroscopy 
with plica excision, partial synovecotmy, partial lateral 
meniscectomy of the left knee.  Postoperative diagnoses were 
diffuse synovitis, left knee; posterior horn lateral meniscus 
tear, left knee, and fibrotic medial plica, left knee.  VA 
orthopedic surgery notes dated in February 2010 show an 
impression of left knee mild osteoarthritis.

Given the current evidence of a left knee disability, and the in-
service knee complaints, the Board finds that a VA examination is 
necessary to determine the etiology of the current left knee 
disability.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran 
for an examination to determine the 
etiology of any current left knee 
disability. The claims folder, to include a 
copy of this Remand, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed. Any 
indicated studies should be performed.

The examiner should note any disability of 
the left knee and then provide an opinion 
as to whether there is a 50 percent 
probability or greater that any such 
disability is related to the Veteran's 
military service. The examiner should 
reconcile the opinion with the knee 
complaints shown in June 1971 and November 
1972.  

A complete rationale should be provided for 
any proffered opinions.

2.  Upon completion of the above- requested 
development, the RO should readjudicate the 
issue of entitlement to service connection 
for a left knee disability.  All applicable 
laws and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.



Thereafter, the case should be returned to the Board, if in 
order. No action is required of the Veteran until he is notified 
by the AMC/RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim. 38 C.F.R. § 3.655 (2010).  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals for 
Veteran s Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veteran s Law Judge, Board of Veteran s' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran s' Appeals is appealable to the United States 
Court of Appeals for Veteran s Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



